Citation Nr: 0402877	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claims of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss and to a disability rating in 
excess of 10 percent for tinnitus.  The veteran disagreed 
with this decision only with respect to the denial of his 
claim of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss in July 1998.  A statement 
of the case was issued to the veteran and his service 
representative in May 1999, pertaining to the issue of the 
disability rating for bilateral hearing loss.  The veteran 
perfected a timely appeal of this issue when he filed a 
substantive appeal (VA Form 9) in June 1999.  Therefore, only 
the issue of entitlement to a disability rating in excess of 
zero percent for hearing loss, listed on the first page of 
this document, is properly before the Board.   38 C.F.R. 
§§ 20.200, 20.201.

The Board notes that in August 1999 correspondence,  the 
veteran's representative requested that the veteran's claims 
be reviewed under the newly revised hearing and tinnitus 
regulations.  Although the RO subsequently issued 
supplemental statements of the case including the tinnitus 
issue, such issue is not properly in appellate status, and no 
rating decision on a new claim for tinnitus was issued.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been 
satisfied..

2.  Hearing acuity is at worst Level I in the right ear and 
Level IV in the left ear





CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.85, 4.86 (2003); 38 C.F.R. §§ 4.85 to 4.87 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

There have been significant changes in veterans' law during 
the pendency of this appeal impacting the veteran's case.  
First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") recent 
holding in Pelegrini v. Principi, No. 01-944 , 2004 U.S. App. 
Vet. Claims LEXIS 11, (U.S. Vet. App. Jan. 13, 2004), that 
VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The Court also 
held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  To the 
extent that the Court's decision in this regard is not mere 
dicta, the RO's compliance with the VCAA notice provisions 
subsequent to the initial decision is not prejudicial.  See 
Pelegrini, 2004 U.S. App. Vet. Claims LEXIS, at *55-56 
(Ivers, J. concurring in part, dissenting in part) ("[P]arts 
III.A.1, 2.a and b. of the opinion contain nothing necessary 
to the disposition of this case.  They are, therefore, at 
best dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in June 1998, more than two 
years before the passage of the VCAA.  Thus, it is impossible 
for VCAA-specific notice to have been provided before the 
"initial unfavorable" decision on the claim.  In cases such 
as this, requiring VA to have provided VCAA notice "upon 
receipt of a complete or substantially complete application" 
as Pelegrini suggests, would appear to require retroactive 
application of the VCAA back to 1998 when the veteran filed 
his claim.   However, as Kuzma v. Principi, 341 F.3d 1327, 
1329 (Fed. Cir. 2003) has made clear, "[S]ection 3(a) of the 
VCAA does not apply retroactively."  See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).   Because it was 
impossible for VA to comply with a statute that had not yet 
been issued at the time of the June 1998 denial, there can be 
no prejudice to the veteran for not complying with the VCAA 
at that time.  Nevertheless, the Board will now explore 
whether notice provided after the initial denial sufficiently 
complies with the VCAA notice provisions and whether the 
veteran is prejudiced by such post-decision notification.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.  In letters dated in May 2001 and 
June 2003, the veteran and his representative were informed 
of VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, and what records the 
veteran was expected to provide in support of his claim.  
Additionally, the May 2001 letter advised the veteran that it 
was his responsibility to support his claim with appropriate 
evidence, that he should tell us about any additional 
information or evidence he wanted VA to try to get for him, 
and that he could submit his own statements or statements 
from other people describing his symptoms.  The June 2003 
letter further advises the veteran to let VA know if there is 
any other evidence or information that he thinks will support 
his claim.  The veteran and his representative were also 
provided with a copy of the appealed rating decision, a 
statement of the case, and supplemental statements of the 
case.  These documents provided the veteran and his 
representative with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to a disability 
rating in excess of zero percent for bilateral hearing loss.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of zero percent for bilateral hearing loss 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to this claim, the newly submitted evidence 
includes the veteran's VA audiology and ear disease 
examinations in April 1998 and June 2001 and lay statements.

On VA audiology examination at the VA Medical Center in 
Albany, New York (hereinafter, "VAMC Albany") in April 
1998, the veteran reported a long history of hearing loss, 
which he attributed to in-service exposure to .50-caliber 
machine gun fire.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
80
LEFT
20
15
25
90
95

Puretone threshold average for the ears was 39 decibels on 
the right and 56 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear.  The audiologist 
noted that the veteran's hearing loss on the right was mild 
at 3000 Hertz (Hz) and severe to profound in the higher 
frequencies, and the hearing loss on the left was profound at 
3000 Hz and above.  The impression was bilateral 
sensorineural hearing loss.  

On VA ear disease examination at VAMC Albany in April 1998, 
no pertinent complaints were noted.  The veteran reported a 
history of bilateral hearing loss, left more than right, and 
bilateral tinnitus, left more than right.  Physical 
examination of the veteran's ears revealed normal auricles, 
ear canals, tympanic membranes, no rupture of the tympanum, 
no mastoid tenderness, no disturbance of balance, and no 
infection of the middle or inner ear.  The impressions were 
bilateral hearing loss, left worse than right, and tinnitus 
of the left ear.

In his Notice of Disagreement dated in July 1998, the veteran 
disputed the zero percent disabling (non-compensable) 
evaluation assigned to his service-connected hearing loss by 
the RO.  And, on his substantive appeal (VA Form 9) dated in 
May 1999, the veteran contended that his April 1998 VA 
examination had not been adequate for VA rating purposes.  He 
stated that, " The examiner seemed to be very confused and I 
do not believe that the results of that exam are accurate."

On VA audiology examination at the VA Medical Center in 
Buffalo, New York (hereinafter, "VAMC Buffalo"), in June 
2001, no pertinent complaints were noted.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
85
LEFT
20
15
30
95
100+

Puretone threshold average was 40 decibels on the right and 
60 decibels on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 76 
percent in the left ear.  The audiologist noted that the 
veteran's hearing loss in the right ear was moderate to 
severe at 3000 and 4000 Hz and profound in the higher 
frequencies.  The veteran's hearing loss in the left ear was 
mild at 2000 Hz and profound in the higher frequencies.  The 
impression was bilateral sensorineural hearing loss.  

On VA ear diseases examination at VAMC Buffalo in June 2001, 
the veteran complained of constant or intermittent tinnitus 
in the left ear, a loss of hearing sensitivity in his right 
ear, and occasional balance problems.  The examiner noted 
that the veteran "does not describe true vertigo."  
Physical examination of the veteran's ears revealed normal 
external ears, no mastoid tenderness, ear canals with a scant 
amount of cerumen, intact tympanic membranes, and no evidence 
of recent or remote infection.  It was noted that the tuning 
fork revealed greater hearing perception on the right than 
the left and bone conduction testing on the right ear was 
equal to or slightly greater than bone conduction on the left 
ear.  The impression was sensorineural hearing loss, left 
greater than right, with tinnitus on the left.  

On a VA Form 646, "Statement of Accredited Representative in 
Appealed Case," submitted on the veteran's behalf by his 
service representative to the RO in December 2003, it was 
contended that the veteran's VA audiology and ear diseases 
examinations in April 1998 and June 2001 "show that the 
Veteran's hearing loss has increased in severity since he was 
initially granted a non-compensable rating in 1971."


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

In this regard, the Board observes that disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  The Court also has held 
that disability evaluations for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

While the veteran's claim was pending, new rating criteria 
for hearing loss became effective.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities (Rating 
Schedule) and the current regulations. 

However, under either the old or new rating criteria, the 
basic method of rating bilateral hearing loss is based on 
examination results including a controlled speech 
discrimination test (Maryland CNC), and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and puretone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each 
ear has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003); 38 C.F.R. § 4.87 (1998).

Under the new rating criteria, which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
puretone threshold average, using Table VIA.  38 C.F.R. §§ 
4.85(c), 4.86.  38 C.F.R. § 4.86(a) provides that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either 38 C.F.R. 
§ 4.85, Table VI or Table VIA, whichever results in the 
higher numeral.  38 C.F.R. § 4.86 (b) provides that, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIA, whichever results in the higher numeral.  That Roman 
numeral designation will then be elevated to the next higher 
Roman numeral.  Each ear is evaluated separately.  See 38 
C.F.R. § 4.86 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss.  At the outset, the Board 
acknowledges that the veteran's VA audiometric testing 
results in April 1998 and June 2001 demonstrate impaired 
hearing.  Specifically, the results of audiometric testing in 
April 1998 merit designations of I for each ear, which 
equates to a zero percent (non-compensable) disability 
evaluation under Table VII.  See 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100 (1998) and  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2003).  The results of audiometric 
testing in June 2001 merit numeric designations of I for the 
right ear and IV for the left ear, which equates to a zero 
percent (non-compensable) disability evaluation under Table 
VII.  Id.  Accordingly, the results of audiometric testing 
obtained at these examinations do not demonstrate that the 
veteran is entitled to a compensable disability evaluation 
for his service-connected bilateral hearing loss.  
Additionally, none of the results of the veteran's VA 
audiology examinations in April 1998 and June 2001 
demonstrate puretone thresholds in all four frequencies of 55 
decibels or more, nor do the results show a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Therefore, exceptional 
patterns of hearing impairment have not been demonstrated, so 
38 C.F.R. § 4.86 is not applicable.  See 38 C.F.R. §§ 4.85, 
4.86 (2003).

In reaching this decision, the Board has considered whether 
the veteran's service-connected bilateral hearing loss 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran has not claimed and the evidence does not show 
that his service-connected bilateral hearing loss interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The 
veteran's only complaints were having to switch the telephone 
to from his left to right ear to hear better, difficulty 
localizing the direction of sound, difficulty hearing when 
there is background noise and having to increase the volume 
on the television.  The evidence does not suggest that these 
complaints present an exceptional or unusual disability 
picture.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of zero percent to the veteran's bilateral hearing 
loss.  

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of zero percent for bilateral hearing loss.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
The appeal is denied.


ORDER

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



